Citation Nr: 9908786	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-03 513	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 40 percent disabling.
 
2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to June 
1958.
 
This appeal arises from a June 1993 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
granted an increased rating for low back strain and assigned 
a 20 percent evaluation effective from May 1992.  The notice 
of disagreement was submitted in July 1993.  The statement of 
the case was issued in December 1993.  A substantive appeal 
was received in January 1994.  The veteran testified at a 
personal hearing at the RO in February 1994.  This appeal 
also arises from a June 1994 rating decision in which the RO 
denied entitlement to a total rating for compensation 
purposes based on individual unemployability.  The notice of 
disagreement was submitted in August 1994.  The statement of 
the case was issued in September 1994.  The substantive 
appeal was submitted in January 1995.  A hearing was held on 
August 21, 1996 in Washington, D.C. before the member of the 
Board of Veterans' Appeals (Board) rendering the final 
determination in this claim.

The Board remanded the case in October 1996.  The Board notes 
that in December 1996, the veteran notified the RO that he 
had moved to Waco, Texas.  The RO transferred the claims file 
to the Houston RO.

By rating action in May 1998, the RO granted a 40 percent 
evaluation for lumbosacral strain, effective from August 
1996.  The RO determined that a total rating based on 
individual unemployability due to service connected 
disabilities was not warranted.


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder is 
manifested by complaints of low back pain radiating down the 
legs with clinical findings of additional loss of motion due 
to muscle spasm when lumbar spine is used repeatedly, during 
a period of an acute flare-up the motion in the lumbar spine 
is zero due to muscle spasm; the disability is comparable to 
pronounced intervertebral disc syndrome.

2.  The veteran has a high school education and occupational 
experience as a carpenter in heavy construction; he last 
worked in 1988.

3.  The veteran's service-connected low back disorder 
precludes him from pursuing gainful employment compatible 
with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for low back 
disorder have been met.  38 U.S.C.A.§§ 1155, 5107(b) (West 
1991);  38 C.F.R.§ 4.71(a), Diagnostic Code 5293 (1998)

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  38 
U.S.C.A.§§ 1155, 5107(b) (West 1991); 38 C.F.R.§ 4.16(a) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first responsibility of a claimant is to present a well-
grounded claim. 38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  A finding of a well grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Board finds that the 
veteran's claim is well-grounded.

By rating action in October 1958, service connection was 
granted for chronic low back strain, evaluated as 10 percent 
disabling under Diagnostic Code 5295 from June 24, 1958,  on 
the basis of the service medical records showing treatment 
for a back condition with a reported history of injury from a 
shell blast with recurrent back disability since that date 
and the September 1958 VA examination report showing marked 
paravertebral muscle spasm and percussion tenderness over the 
sacro-coccygeal area with a diagnosis of chronic low back 
strain.

VA outpatient records dated from November 1991 to December 
1992 show that the veteran was seen in May 1992 for 
complaints of radiating low back pain around the hips with 
numbness down the right leg.  He reported decreased activity 
due to back pain.  Examination revealed tenderness of the 
paralumbar musculature with negative straight leg raising and 
forward flexion to 35 degrees. 

By rating action in June 1993, the RO increased the rating 
for the service connected low back strain, effective from May 
29, 1992, on the basis of VA outpatient records dated from 
May 1992 to December 1992.

On VA orthopedic examination in November 1993, the veteran 
reported slight pain and discomfort deep within his lower 
back that occasionally radiated to his lower extremities.  He 
complained of intermittent numbness in his bilateral lower 
extremities to the level of the ankle.  The examiner noted 
that there was no muscle spasm or atrophy of the back.  
Forward flexion was to within 35 cm of the floor at about 60 
degrees with backward extension to 20 degrees.  The examiner 
noted that there was pain on forward flexion and extension 
with motion.  Right and left lateral flexion was to 15 
degrees with rotation to the right to 15 degrees.  Motor 
examination was 5/5 throughout the bilateral upper and lower 
extremities.  The examiner noted diminished reflexes in the 
ankle jerks.  There was positive straight leg raise on the 
right at 60 degrees with radiation of pain down to the level 
of the knee into the calf.  There was positive straight leg 
raise to the left to 80 degrees with radiation to the level 
of the knee, but not below.  The examiner noted that x-rays 
could not be taken that day and June 1992 x-rays revealed 
degenerative disc disease of the lumbosacral spine.  The 
diagnosis was degenerative disc disease, L4/5 and L5/S1.  

The record contains subsequent VA outpatient treatment 
records showing continued treatment for complaints of low 
back pain.  June 1994 VA reports of lumbosacral spine x-rays 
included an impression of mild narrowing of the 
intervertebral disc space at the L5-S1 level with facetal 
sclerosis.

Private medical records dated from August to October 1996, 
show that the veteran was seen for complaints of back pain 
following a motor vehicle accident in August 1996.  An August 
1996 final narrative report prepared by Toole K. Theppote, 
D.C, indicated that the veteran complained of severe neck 
pain with associated numbness and tingling, severe right 
shoulder pain, moderate mid back pain and constant low back 
pain with associated burning.  Physical examination revealed 
pain and spasm in the paravertebral areas ranging from the 
sternocleidomastoid to the lumbar region.  The examiner noted 
diminished range of motion of the cervical and lumbar spine 
with pain on motion.  It was noted that orthopedic testing 
indicated a herniated intervertebral disc.  

At the August 1996 hearing, the veteran testified that his 
back disability caused constant pain with limitation of 
motion and pain radiating from the back to the hips and 
knees.  He indicated that he was taking medication to 
eliminate muscle spasms.  He testified that he last worked in 
1988 and that his work experience was in heavy construction.  
He indicated that since then he had attempted to find work in 
that field but was unsuccessful.  He testified that he was 
unable to sit for long periods of time and did not think that 
a more sedentary type of job was feasible.  

On VA examination in March 1997, the veteran reported pain 
over the tailbone area that had worsened with pain from the 
tip of the coccyx up to mid lumbar area and then out over the 
left buttock, occasionally radiating down the posterior 
thigh.  He indicated that his back bothered him every day, 
some days being worse than others.  Examination of the back 
revealed that forward flexion was to 30 degrees.  The 
examiner noted that the veteran did this slowly and used his 
hands to straighten up, but no spasms were produced.  Lateral 
bending was to 20 degrees on the right and 10 degrees on the 
left and without spasm.  Extension of the spine was to 0 
degrees with rotation to the left to 10 degrees and rotation 
to the right to 20 degrees.  The examiner indicated that most 
of the forward flexion was in the hips and there was very 
little motion in the lumbar spine.  There was tenderness over 
the lower three lumbar vertebra and on palpation of the tip 
of the coccyx.  Deep tendon reflexes were very difficult to 
obtain and there was no more than a trace even with a 
accentuation.  Straight leg raising of the right was to 70 
degrees with complaints of moderate, middle of the back pain.  
Straight leg raising of the left was to 45 degrees at which 
point the hamstring muscle tightened and would not allow the 
leg to go up further.  Goldthwait's test was negative.  The 
assessment included chronic lumbosacral strain with probable 
degenerative joint disease at the lumbosacral area with 
secondary deconditioning of the spine.  The examiner 
concluded that the veteran did not have a ruptured 
intervertebral disc. 

In an April 1997 addendum, the VA examiner concluded that the 
lower back disability interferes with ordinary activity in 
the veteran would have moderately severe difficulties with 
lifting and during an acute episode would not be able to lift 
at all.  The examiner opined that the lumbar spine condition 
precludes employment requiring bending, stooping, lifting, 
and standing for long periods of time.  It was determined 
that there is moderate limitation of motion of the lumbar 
spine which was weakened associated with the deconditioning 
and there is excess fatigability and incoorindation 
attributable to the disability.  The examiner concluded the 
during a period of an acute flare-up, the motion in the 
lumbar spine is zero usually due to muscle spasm and with 
this there is excess fatigability, incoordination and pain 
which significantly limits functional ability during flare-
ups.  The examiner found that when the lumbar spine is used 
repeatedly and over a period of time, there is additional 
loss of motion due to muscle spasm, not ankylosis, during 
those flare-ups and that flexion would be from 30 to 0 
degrees.

Records of the Social Security Administration, received in 
July 1997, show that the veteran was awarded Social Security 
Disability benefits effective from November 21, 1991 by 
decision dated in December 1992.  That decision noted that 
the medical evidence established that the veteran had severe 
back impairment, bilateral carpal tunnel syndrome and 
inguinal hernia.  It was also found that the veteran has a 
high school education, that he was unable to perform his past 
relevant work as a carpenter and that he did not have any 
acquired works skills which were transferable to the skilled 
or semiskilled work activities of other work.  


1.  Entitlement to an increased rating 
for low back strain, currently evaluated 
as 40 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath, 1 
Vet. App. at 594.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's service connected chronic lumbosacral strain is 
currently rated as 40 percent disabling under Diagnostic Code 
5295.  The Board notes that for a lumbosacral strain and 
limitation of motion of the lumbar spine, a 40 percent 
evaluation is the maximum assignable rating.  38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (1998).  A 60 percent 
disability evaluation is available, however, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998), for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc 
and little intermittent relief.

After a full review of the record, include the testimony of 
the veteran, the Board concludes that a 60 percent rating for 
service connected low back disorder is warranted.  The record 
shows that the veteran has reported constant back pain, 
radiating into the legs.  He has also indicated that he 
suffers from muscle spasm.  Orthopedic testing in 1994 
indicated a herniated intervertebral disc.  On the most 
recent VA examination, the examiner concluded that there is 
muscle spasm resulting from repeated use of the spine and 
that during a flare-up the motion of the spine is zero due to 
muscle spasm.  The Board notes that ctional 
ability during use of a joint and during flare-ups must be 
taken into account when rating a disability based on 
limitation of motion.  The objective evidence regarding the 
veteran's service-connected lumbosacral spine disability 
reflects functional loss from pain on use and muscle spasm 
related to the veteran's service-connected lumbosacral spine 
disability beyond that already reflected in the 40 percent 
rating assigned for this disability for limitation of motion.  
The Board concludes that this evidence demonstrates that the 
symptoms and findings regarding the veteran's low back 
disorder should be rated as analogous to pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm which supports a 60 percent 
evaluation under Diagnostic Code 5293.

The Board notes that as there is no indication that the 
veteran's spine is fractured or ankylosed, a higher 
evaluation for this disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 or 5286 (1998), respectively, is not 
warranted.




2.  Entitlement to a total rating for 
compensation purposes based on individual 
unemployability.

Total disability ratings for compensation purposes may be 
assigned when the schedular ratings for service-connected 
disability is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age. If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more. If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more with the 
other sufficient to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).  In view of the above grant of 
a 60 percent rating for the veteran's service-connected low 
back disability, it is apparent that the schedular criteria 
for a total rating under 38 C.F.R.§ 4.16(a) have been met.

The evidence of record shows that the veteran has a high 
school education and that all of his occupational experience 
has been as a carpenter in heavy construction, jobs which 
require physical labor.  He last worked regularly in 1988.  
On the veteran's most recent orthopedic examination, the VA 
examiner concluded that the lumbar spine condition would 
preclude employment requiring bending, stooping, lifting, and 
standing for long periods of time.  It was also found that 
during a period of an acute flare-up, the motion in the 
lumbar spine is zero usually due to muscle spasm and with 
this there is excess fatigability, incoordination and pain 
which significantly limits functional ability during flare-
ups.  The Board concludes that the medical evidence of record 
supports a finding that the veteran is unable to obtain or 
retain gainful employment due to his service connected low 
back disorder.  Therefore, a total rating for compensation 
purposes based on individual unemployability is warranted.




ORDER

An evaluation of 60 percent for a low back disorder is 
granted.

A total rating for compensation purposes based on individual 
unemployability is granted.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


